 Case 1:20-cv-03010-BMC Document 23 Filed 12/14/20 Page 1 of 5 PageID #: 220




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
MANUEL REYNOSO and LUIS                                    :
RODRIGUEZ, individually and on behalf of                   :
others similarly situated,                                 : MEMORANDUM
                                                           : DECISION AND ORDER
                                Plaintiffs,                :
                -against-                                  : 20-cv-3010 (BMC)
                                                           :
JACK’S EGGS AND OTHER INGREDIENTS :
LLC (d/b/a JACK’S EGG FARM), JACK                          :
NEUSTADT, and MORDECAI                                     :
NEUSTADT,                                                  :
                                                           :
                                Defendants.                :
                                                           :
----------------------------------------------------------- X

COGAN, District Judge.

       Plaintiffs Manuel Reynoso and Luis Rodriguez have brought this action against Jack

Neustadt, Mordecai Neustadt, and Jack’s Eggs and Other Ingredients, LLC, doing business as

Jack’s Egg Farm (collectively, “defendants”), alleging several violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New York Labor Law (“NYLL”),

§ 650 et seq. Before me is plaintiffs’ motion seeking approval of court-facilitated notice under

the FLSA. See 29 U.S.C. § 216(b). Because plaintiffs have offered no evidence that their hours

and pay reflected a common policy or plan imposed on other employees, their motion is denied.

                                     BACKGROUND

       Defendants own and operate a food products supply business. Reynoso worked for them

as a truck driver, delivering groceries from defendants’ Brooklyn warehouse to grocery stores in

New York City and Long Island. Rodriguez worked as a driver’s assistant, helping Reynoso

unload goods from the truck.
 Case 1:20-cv-03010-BMC Document 23 Filed 12/14/20 Page 2 of 5 PageID #: 221




        Plaintiffs allege that they received a “fixed salary.” For Reynoso, it varied between $800

and $1000 per week; for Rodriguez, it was $500 per week. Plaintiffs allege that they received

this salary regardless of how many hours they worked. Although they had a “usual schedule” for

their deliveries, the hours varied. Inconsistent traffic conditions ensured that they did not always

complete their delivery routes in a set amount of time. And defendants would require plaintiffs

to work two to three hours past their usual schedule “two to three times per week.” Still,

plaintiffs estimate that they “typically” worked between 60 and 70 hours per week.

        Based on these allegations, plaintiffs have brought minimum wage and overtime claims

under the FLSA. They have also asserted several NYLL-specific claims. Here, plaintiffs

propose a collective consisting of “all current and former truck drivers and truck drivers’

assistants, and/or delivery workers who worked for [d]efendants any time within the three years

prior to the filing of the Complaint through the date of any order granting conditional

certification.”

                                           DISCUSSION

        The FLSA authorizes employees to bring a collective action to recover unpaid minimum

wage and overtime compensation on behalf of themselves and similarly situated employees.

See 29 U.S.C. § 216(b). Because similarly situated employees can become plaintiffs only by

filing written consent with the court, see id., courts have discretion to facilitate notice to those

employees, see Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989). This process is

often referred to as certification, see, e.g., Weng v. Kung Fu Little Steamed Buns Ramen, Inc.,

No. 17-cv-273, 2018 WL 1737726, at *2 (S.D.N.Y. March 26, 2018), although I prefer to refer

to it as approval to proceed with a collective action to distinguish it from certification of class

actions under Federal Rule of Civil Procedure 23.



                                                   2
 Case 1:20-cv-03010-BMC Document 23 Filed 12/14/20 Page 3 of 5 PageID #: 222




        When determining whether to approve a collective action, courts in the Second Circuit

conduct a two-step process. See Myers v. Hertz Corp., 624 F.3d 537, 554–55 (2d Cir. 2010).

First, in a step referred to as conditional certification, the court “mak[es] an initial determination

to send notice to potential opt-in plaintiffs who may be similarly situated to the named plaintiffs

with respect to whether a FLSA violation has occurred.” Id. at 555 (quotation omitted). Second,

“the district court will, on a fuller record, determine whether a so-called collective action may go

forward by determining whether the plaintiffs who have opted in are in fact similarly situated to

the named plaintiffs.” Id. (quotation omitted).

        This case is at the “conditional certification” stage. Plaintiffs must “make a modest

factual showing that they and potential opt-in plaintiffs together were victims of a common

policy or plan that violated the law.” Id. (quotation omitted). “[T]he focus of the inquiry is not

on whether there has been an actual violation of law but rather on whether the proposed plaintiffs

are similarly situated . . . with respect to their allegations that the law has been violated.”

Romero v. La Revise Assocs., LLC., 968 F. Supp. 2d 639, 645 (S.D.N.Y. 2013) (quotation

omitted). Specifically, plaintiffs “must show a factual nexus . . . between the plaintiff[s’]

situation and the situation of other potential plaintiffs,” which plaintiffs can achieve through

“pleadings, affidavits, and declarations.” Fernandez v. On Time Ready Mix, Inc., No. 14-cv-

4306, 2014 WL 5252170, at *1 (E.D.N.Y. Oct. 4, 2014) (quotation omitted).

        In this case, plaintiffs have relied on three sources of information. The first is the

complaint; the second is their affidavits. These documents address only plaintiffs’ own

experiences at the distribution business. Although a court may infer the existence of a common

policy or plan based on a plaintiff’s own experiences, see, e.g., Weng, 2018 WL 1737726, at *3,

I cannot do that here. Plaintiffs do not claim to have observed that defendants subjected other



                                                   3
    Case 1:20-cv-03010-BMC Document 23 Filed 12/14/20 Page 4 of 5 PageID #: 223




employees to that practice. See Murray v. City of New York, No. 16-cv-8072, 2017 WL

3531552, at *6 (S.D.N.Y. Aug. 16, 2017). Nor do plaintiffs allege that other employees reported

that they, too, were not paid overtime or the minimum wage. See id. And some of the

employees in the proposed collective may fall within an FLSA exemption. See Romero v. H.B.

Auto. Grp., Inc., No. 11-cv-386, 2012 WL 1514810, at *12 (S.D.N.Y. May 1, 2012) (discussing

the impact of exemptions at the conditional certification stage); see also McCall v. Disabled Am.

Veterans, 723 F.3d 962, 965 (8th Cir. 2013) (discussing the exemption for a “motor private

carrier”). 1 In short, plaintiffs’ “self-focused” pleading and affidavits offer no evidence to show

that their hours and pay reflected a common policy or plan imposed on other truck drivers and

assistants. Murray, 2017 WL 3531552, at *6; see also Bahr v. PNW Enterprises, LLC, No. 16-

cv-1223, 2017 WL 816140, at *2 (S.D.N.Y. Mar. 1, 2017).

         Seeking to establish that common policy or plan, plaintiffs point to complaints from four

other actions filed in this district. 2 By plaintiffs’ estimation, these complaints “alleg[e]

substantially similar labor claims against the same employer.” But every action ended in a

settlement or dismissal. And as a general matter, “Second Circuit case law is clear that



1
  Defendants seem to ask the Court to go one step further and resolve whether the other drivers do, in fact, fall
within this exemption. They have submitted affidavits from several employees, and they aver that all drivers,
including plaintiffs, routinely drove across state lines. Defendants also claim that Rodriguez never worked for them.
There are several problems with this argument. Although FLSA exemptions may affect whether conditional
certification is appropriate, the court does not reach the merits of those exemptions at this stage. Romero, 2012 WL
1514810, at *6. Further, it is well established that “competing declarations do not undermine the plaintiffs’ showing
in the first stage of the conditional certification process,” for the court “does not resolve factual disputes, decide
substantive issues going to the ultimate merits, or make credibility determinations.” Anjum v. J.C. Penney Co.,
No. 13-cv-460, 2015 WL 3603973, at *7 (E.D.N.Y. June 5, 2015) (quotations omitted). And “statements gathered
by an employer from its current employees are of limited evidentiary value in the FLSA context because of the
potential for coercion.” Kim v. 511 E. 5th St., LLC, 985 F. Supp. 2d 439, 450 n.3 (S.D.N.Y. 2013) (quotation
omitted).
2
 Reynoso and Rodriguez’s counsel represented the plaintiffs in each of these actions. See Compl., Vargas v. Jack’s
Eggs and Other Ingredients, LLC, No. 18-cv-5341 (E.D.N.Y. Sept. 21, 2018), ECF No. 1; Compl., de la Cruz v.
YTS Trading, LLC, No. 17-cv-2395 (E.D.N.Y. April 21, 2017), ECF No. 1; Compl., Lopez v. YTS Trading, LLC,
No. 16-cv-2091 (E.D.N.Y. April 27, 2016), ECF No. 1; Compl., Garcia v. YTS Trading, LLC, No. 14-cv-4397
(E.D.N.Y. July 21, 2014), ECF No. 1.

                                                          4
 Case 1:20-cv-03010-BMC Document 23 Filed 12/14/20 Page 5 of 5 PageID #: 224




paragraphs in a complaint that are either based on, or rely on, complaints in other actions that

have been dismissed, settled, or otherwise not resolved, are, as a matter of law, immaterial within

the meaning of [Federal Rule of Civil Procedure] 12(f).” RSM Prod. Corp. v. Fridman, 643 F.

Supp. 2d 382, 403 (S.D.N.Y. 2009) (citing Lipsky v. Commonwealth United Corp., 551 F.2d

887, 892–94 (2d Cir. 1976)), aff’d, 387 F. App’x 72 (2d Cir. 2010). More to the point, plaintiffs

“ha[ve] not cited, and the Court is unaware, of any case law basing approval of an FLSA

collective action on unverified complaints filed in other lawsuits.” Becerra v. IM LLC-I, No. 14-

cv-2671, 2015 WL 1954478, at *6 (E.D.N.Y. Apr. 29, 2015), aff’d, 2016 WL 8968978

(E.D.N.Y. Feb. 20, 2016). Other courts have roundly rejected this kind of evidence. See e.g.,

Garcia v. Chipotle Mexican Grill, Inc., No. 16-cv-601, 2016 WL 6561302, at *8 n.9 (S.D.N.Y.

Nov. 4, 2016). As one court explained, “It is not the Court’s job to sift through documents filed

in other lawsuits searching for evidence of similarly situated plaintiffs.” Becerra, 2015 WL

1954478, at *6.

        Plaintiffs have failed to meet even the minimal burden of showing that they are similarly

situated to potential opt-in plaintiffs.

                                           CONCLUSION

        Plaintiffs’ [17] motion for conditional approval of a collective action, and for court-

authorized notice, is denied.



SO ORDERED.
                                               Digitally signed by
                                               Brian M. Cogan
                                               ____________________________________
                                                                  U.S.D.J.

Dated: Brooklyn, New York
       December 13, 2020



                                                  5
